STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

MICHAEL          BRANNAN       AND,     STACY                                      NO.   2021    CW   1344
STONE,       INDIVIDUALLY             AND     ON
BEHALF       OF    THEIR       DECEASED        WIFE
AND    MOTHER,          DEBORAH        BRANNAN


VERSUS


DEVANG       LODHAVIA,          MD;     ESTATE       OF

MARIO       BELTRAN,          MD;    EAST     BATON
ROUGE       MEDICAL       CENTER        D/ B/ A
OCHSNER          MEDICAL       CENTER        BATON
ROUGE;       NICOLE       JOHNSON - SMITH,            RN;
EDWARD       WILLETT,          MD;     JON    M.    CUBA,
MD;    LEXINGTON          INSURANCE           COMPANY;
PROASSURANCE             SPECIALTY
INSURANCE;             LOUISIANA        MEDICAL
MUTUAL       INSURANCE          COMPANY
 LAMMICO);             INTERSTATE        FIRE &
                                                                                    JANUARY     31,   2022
CASUALTY          INSURANCE          COMPANY




In    Re:          Devang           Lodhavia,       M. D.,        applying   for    supervisory       writs,
                   19th        Judicial            District        Court,    Parish      of   East     Baton

                   Rouge,       No.     683, 452.




BEFORE:            MCDONALD,           LANIER,       AND      WOLFE,   JJ.


        WRIT       DENIED.


                                                             JMM
                                                             WIL

                                                             EW




COURT       OF    APPEAL,       FIRST        CIRCUIT




       DEPUTY          CLER     OF     COURT
                 FOR    THE    COURT